Citation Nr: 9916740	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-12 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for major depressive 
disorder with anxious mood, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.  

This matter arises from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board notes that the veteran 
appears to have raised an issue with respect to entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  In addition, his VA clinical treatment records 
contain diagnoses of PTSD.  As this issue has not been 
adjudicated by the RO, it is being referred back to the RO 
for appropriate action.  See generally Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996) (A newly diagnosed disorder, even 
if medically related to the previously diagnosed disorder, is 
not the same claim for jurisdictional purposes when it has 
not been previously considered).


REMAND

The veteran has filed a claim for assignment of a disability 
evaluation in excess of 30 percent for his service-connected 
major depressive disorder with anxious mood.  In December 
1997, the veteran underwent a VA rating examination, and his 
diagnoses included Axis I major depression by history, likely 
type II bipolar disorder, and an Axis V Global Assessment of 
Functioning (GAF) score of 65.  A GAF score of 65 is 
suggestive of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful relationships.  However, the examiner 
followed this diagnosis by offering his opinion that the 
veteran's case appeared out of control.  He opined that the 
veteran's self-directed medication may have been converting 
his depression into a hypomanic state, and that the veteran 
appeared to be at the limits of his personal control.  

The Board would observe that the examiner's assessment is 
largely inconsistent with the GAF score of 65.  Accordingly, 
the Board finds that the veteran should be afforded an 
additional rating examination to more fully evaluate his 
psychiatric disorder, and to reconcile his assessed Axis V 
GAF score of 65 with the examiner's opinion that his case was 
"nearly out of control."  In addition, the Board notes that 
the veteran's clinical treatment records include diagnoses 
and symptomatology of other, nonservice-connected psychiatric 
disorders, including PTSD.  Therefore, the report of the 
rating examination should include a discussion of these 
disorders and distinguish the symptomatology resulting from 
the veteran's service-connected major depressive disorder 
with anxious mood and that resulting from his nonservice-
connected psychiatric disorders.  The report of the 
examination should also contain a discussion of the level of 
impairment resulting solely from the veteran's service-
connected major depressive disorder with anxious mood, 
exclusive of his other nonservice-connected psychiatric 
disorders.  

Further, the Board notes that the veteran has indicated that 
he has received ongoing treatment from Paul Fatell, Ph.D.  A 
letter from Dr. Fatell dated in April 1996 states that he has 
treated the veteran for PTSD on an outpatient basis since 
January 1996.  There is no indication that any attempt has 
been made to obtain Dr. Fatell's treatment records.  The 
Board is therefore of the opinion that after obtaining any 
necessary authorization, the RO should seek to obtain and 
associate with the claims file Dr. Fatell's treatment records 
pertaining to the veteran prior to scheduling the veteran for 
his psychiatric examination.  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, the case is REMANDED to the RO for the 
following action:  

1.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records of treatment pertaining to the 
veteran from Paul Fatell, Ph.D.  In 
addition, all records of treatment 
pertaining to the veteran's major 
depressive disorder with anxious mood and 
other psychiatric disorders dated since 
the time of the last request for such 
information should be obtained and 
associated with the claims file.  

2.  The veteran should then be scheduled 
to undergo an additional VA rating 
examination to assess his current 
symptomatology associated with his 
service-connected major depressive 
disorder with anxious mood.  The examiner 
is requested to determine which symptoms 
are attributable to the veteran's 
service-connected psychiatric disorder, 
and the extent or degree to which these 
symptoms result in functional impairment.  
The examiner should distinguish between 
the symptomatology associated with the 
veteran's service-connected psychiatric 
disorder, and those symptoms associated 
with his nonservice-connected disorders.  
If such a distinction cannot be made, the 
examiner should so state.  All indicated 
tests and studies should be performed.  
The veteran's claims file, including all 
newly associated evidence should be made 
available to the examiner for review in 
advance of the scheduled examination.  
The report of the examination should 
include a complete rationale for all 
opinions expressed.  

3.  Upon completion of the requested 
development, the RO should adjudicate the 
issue of entitlement to an evaluation in 
excess of 30 percent for the veteran's 
major depressive disorder with anxious 
mood, taking into account all relevant 
statutes, regulations and diagnostic 
codes.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case, and provide them an 
opportunity to respond prior to referring 
the case back to the Board for further 
action.  

The purpose of this REMAND is to obtain additional 
information.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
present appeal.  No action is required of the veteran until 
he is notified.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










